Citation Nr: 0127819	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  98-08 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected cervical spine disability.

2.  The propriety of the initial 10 percent rating assigned 
for the service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
December 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of RO.

In November 1997, a notice of disagreement with respect to 
the dissatisfaction with the initial rating assigned 
following a grant of service connection for lumbosacral 
strain was received.  The veteran's substantive appeal was 
received in June 1998.  
In July 1998, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The hearing officer 
determined that the prior ratings for cervical spine 
disability and lumbosacral strain should be confirmed and 
continued.  The veteran was provided a supplemental statement 
of the case.  In September 1998, the veteran resubmitted his 
prior substantive appeal as a substantive appeal as to the 
cervical spine issue.  The request for a hearing was 
requested to be disregarded as this was a photocopy of the 
prior substantive appeal in which the aforementioned hearing 
was requested and thereafter afforded to the veteran.  

In July 1999, the Board remanded the case for additional 
evidentiary development.


REMAND

There has been a significant change in the law during the 
pendency of the appellant's appeal which is applicable to all 
claims filed on or after the date of enactment or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991) and 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This legislation is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Because of the change in the law brought 
about by the VCAA, the RO has not been afforded the 
opportunity of initially considering the increased rating 
issue under the new act.  It thus would be potentially 
prejudicial to the appellant were the Board to proceed to 
issue a merits-based decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Additionally, the Board notes that on examination in June 
2000, the veteran gave a history of treatment for muscle 
spasms at the VA Outpatient Treatment Clinic in Salisbury.  
It does not appear that records of this treatment are 
contained in the claims folder.  

The Board notes that the RO sent the veteran a letter, dated 
August 3, 1999, requesting clarification of the ambiguous 
hearing request noted on his VA Form 9.  The veteran did not 
respond to this request.

Where, as here, the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  In light of 
the discussion above, and to ensure full compliance with due 
process requirements, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by VCAA are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for his service-connected 
cervical and lumbar spine disabilities 
since February 1997.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, including 
any VA treatment records not already of 
record, and associate them with the 
claims folder.  In particular, records 
from VAMC Salisbury should be obtained.

3.  Then, after undertaking any 
additional development deemed 
appropriate, including any indicated VA 
medical examination, the RO should review 
the veteran's claims.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




